DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 9 and 11, valve having a pressure relief outlet. The technical features of claims 9 and 11 which constitute the difference with respect to the non-inventive common subject matter consist in the pressure relief outlet. These features solve the objective problem of draining and/or venting (see page 6, line 10) and/or pressure relief (see page 9, line 33; claims 9 and 11).
Group 2, claim 10, valve having two bypass lines. The technical features of claim 10 which constitute the difference with respect to the non-inventive common subject matter consist in the second bypass line.
These features solve the objective problem of proposing an alternative design of the valve.
Group 3, claim 12, valve having a non-return element in the alarm channel. The technical features of claim 12 which constitute the difference with respect to the non-inventive common subject matter consist in the non-return element of the alarm channel.
These features solve the objective problem of releasing the fluid flow in the direction of the alarm line and of suppressing the fluid flow in the opposite direction (see claim 12).
Group 4, claim 14, valve having a particle filter in the bypass line. The technical features of claim 14 which constitute the difference with respect to the non-inventive common subject matter consist in the particle filter in the bypass line.

technical features of claim 15 which constitute the difference with respect to the non-inventive common subject matter consist in the bypass line that is secured in a reversibly detachable housing part.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Said common subject matter does not describe a single general inventive concept involving the same or corresponding special technical features (PCT Rule 13.2) because this subject matter is already anticipated by D1 (US 1980096). Specifically, D1 already describes all the features of claim 1 (see figure 1):
A valve, comprising
-    a housing (1) that has a fluid inlet chamber (at (2)), a fluid outlet chamber (at (3)) and a closing body (5) that can be moved back and forth between a blocking state and a release state,
-    wherein the fluid inlet chamber (at (2)) and the fluid outlet chamber (at (3)) communicate directly with each other fluidically in the release state, and the closing body (5) prevents direct communication between the fluid inlet chamber (at (2)) and the fluid outlet chamber (at (3)) in the blocking state, the closing body prevents the direct communication between the fluid inclet and the fluid outlet chambers (2 and 3 blocked by 5)
At least one bypass line (23) integrated into the housing (1), said bypass line being connected to the fluid inlet chamber (at 2) in a fluid conducing manner and extending away from there (extending from 2 at 24),
-    an alarm channel (at (22)), which at least in the release state of the closing body is fluidically connected to the fluid inlet and/or fluid outlet chamber (at (2) and (3) respectively) (by (24, 23) or (25)), the integrated line (23) being fluidically connected to the fluid inlet chamber (at (2)) and to the channel (at (22)) in a fluid-conducting manner, the integrated bypass line (23) is connected to the fluid inlet (2) and to the alarm channel (at 22), in a fluid conducing manner by the alarm channel exit (exit of 22).


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752